FILE COPY




  Pamela ScheelAppellant/s                                    Error! Unknown op code for
                                                                      conditional.




                         Fourth Court of Appeals
                                 San Antonio, Texas
                                       July 8, 2013

                                    No. 04-11-00443-CV
                                    No. 04-11-00649-CV

                             Pamela SCHEEL and Gary Poenisch,
                                       Appellants,

                                            v.

                   Brian ALFARO and Primera Energy Partners, L.L.C.
                                    Appellees

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2007-CI-11604
                     Honorable Cathleen M. Stryker, Judge Presiding

                                      ORDER

Sitting:     Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Rebeca C. Martinez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.sbm

                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2013.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court